UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 Commission file number:001-16695 NOTIFICATION OF LATE FILING (Check One): [X ] Form 10-K []Form 20-F [ ] Form 11-K []Form 10-Q [ ]Form 10D [ ] Form N-SAR [ ]Form N-CSR For Period Ended:December 31, 2009 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION Radient Pharmaceuticals Corporation (Full name of registrant) N/A (Former name if applicable) 2492 Walnut Avenue, Suite 100, Tustin, California, 92780-7039 (Address of principal executive office (street and number)) Tustin, California, 92780-7039 (City, state and zip code) PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) [X] (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F,11-K, Form N-SAR, or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereofwill be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D,N-SAR, N-CSR, or the transition report portion thereof, could not be filed within the prescribed time period. The Registrant is unable to file its 10-K for year ended December 31, 2009 in a timely manner because the Registrant is not able to complete its financial statements without unreasonable effort or expense. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Douglas MacLellan 505-4461 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yes [X ] No [] (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes [X] No [ ] If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The company expects to report a decrease in revenues and an increase in its net loss for the year ending December 31, 2009 compared to the year ended December 31, 2008 due to the deconsolidation of our Chinese subsidiary, JPI, which occurred in the third quarter of our 2009 fiscal year.We disclosed related financial information in our Quarterly Report on Form 10-Q for the quarter ending September 30, 2009, as filed with the Securities and Exchange Commission on November 23, 2009.We shall report the fiscal year 2009 revenues and net loss when we finalize our fiscal year 2009 financial statements on or before April 15, 2010. 2 Radient Pharmaceuticals Corporation has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 26, 2010 By: /s/Douglas MacLellan Name:Douglas MacLellan Title:Chief Executive Officer 3
